Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 08/18/21.  Claims 1 – 20 have been examined and are pending. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 20200097389 A1.

Regarding claims 1, 11 and 18, Smith anticipates a computer-implemented method/system/ computer readable storage medium comprising:
receiving, by a computer system, a plurality of tokens from a plurality of monitoring agents, the plurality of tokens being indicators to track at least one request through a processing system [0055 - 0057 teaches:
“…a dictionary of variables may be extracted that tracks where each variable is first initialized and where each variable is used. The dictionary of variables may be used to calculate statistical features such as minimum, maximum, or average distance between initialization and use of each variable. In another example, the sequence of tokens in the code may be used as the features… (0056) …The fix detection system tracks edits to the code, monitors for errors… (0057) a request is received from a user to open a code editor and the editor is launched. …the fix detection system 348 monitors the code for changes..”];
building a tracking token for tracking the at least one request through the processing system, the tracking token identifying the plurality of tokens and a unique correlator; transmitting the at least one request to the processing system, such that the tracking token is associated with the at least one request in the processing system; and 
enabling access to tracking information generated by the processing system and associated with the at least one request based on the plurality of tokens.
[0030 teaches,
“…Server 156 may generate logs or output during the execution of the program, and the logs or output may be retrieved by clients 157, 158, 159 for monitoring or debugging of the program…” (here prior art shows generating i.e. building tracking and executing monitoring and debugging using unique correlators when parsing code, Examiners broadest interpretation)”
Regarding claims 2, 12 and 19, the method of claim 1, wherein the computer system is configured to inquire of the plurality of monitoring agents regarding an expression of interest for the at least request [0047, shows a monitoring system].

Regarding claims 3, 13 and 20, the method of claim 1, wherein receiving the plurality of tokens from the plurality of monitoring agents is in response to the computer system inquiring of the plurality of monitoring agents regarding the at least one request [0047 – 0057, regarding tokens and monitoring, also refer to all other associated text].

Regarding claims 4 and 14, the method of claim 1, wherein the tracking information is provided for the at least one request to the plurality of monitoring agents in response to the plurality of monitoring agents respectively identifying one of the plurality of tokens associated with the tracking token having been processed for the at least one request [0046, shows parsing and managing tokens, also see 0047 for monitoring system].

Regarding claims 5 and 15, the method of claim 1, wherein the tracking token has a format acceptable to a protocol specific to a target resource of the processing system [0035, see target value and internal parameters].

Regarding claims 6 and 16, the method of claim 1, wherein receiving the plurality of tokens from the plurality of monitoring agents is in response to providing request information associated with the at least one request to the plurality of monitoring agents [0047- 0057, shows monitoring system].

Regarding claims 7 and 17, the method of claim 1, wherein the plurality of tokens are each unique values [0069, shows function and variable names specific to user].

Regarding claims 8, the method of claim 1, wherein the tracking token is configured to identify one or more additional tokens [0055 – 0057, shows tracking and tokens].

Regarding claim 9, the method of claim 8, wherein the one or more additional tokens are additional indicators from one or more additional monitoring agents to track the at least one request [0055 – 0057, also refer to 0047 for monitoring system].

Regarding claim 10, the method of claim 1, wherein the at least one request is an application workload request to a target resource on the processing system [0057, see request from user to open and perform edits and shows code loaded into editor].

Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192